              Case 7:20-cr-00574-NSR Document 47 Filed 03/04/21 Page 1 of 1
                                              U.S. Department of Justice
     [Type text]
                                                                                                                       United States Attorney
                                                                                                                       Southern District of New York

                                                                                                                      United States District Courthouse
                                                                                                                      300 Quarropas Street
                                                                                                                      White Plains, New York 10601


                                                                                                                          March 3, 2021

     BY ECF & EMAIL

     The Honorable Andrew E. Krause
     United States District Judge
     United States Courthouse
     300 Quarropas Street
     White Plains, New York 10601

             Re:    United States v. Robert Brown, a/k/a “Bob-O,” 20 Cr. 574-2 (NSR)

     Dear Judge Krause:

             On February 24, 2021, this Court granted defendant Robert Brown’s, a/k/a “Bob-O,” bail
     application. The Court ordered that the defendant be detained until all bail conditions are met,
     setting a preliminary deadline for the satisfaction of the defendant’s bail conditions of March 5,
     2021. On March 1, 2021, the Government appealed the Court’s bail order to United States District
     Judge Nelson S. Román. Judge Román intends to address the Government’s appeal at the next
     conference for this matter, which is currently set for March 12, 2021. Earlier today, the
     Government sought a stay of the Court’s bail order from Judge Román. That application was
     denied without prejudice so that the Government could apply to this Court in the first instance for
     a stay. Because the defendant may satisfy his bail conditions and be released from custody before
     March 12, 2021, the Government respectfully requests that the Court stay its bail order until Judge
     Román can hear the Government’s appeal by so-ordering this letter.

                                                    Very truly yours,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              by:    ._________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ _ ________ ______ ______ ______ ______ ______ ______ ______ ______ ______ ______ __




                                                    Benjamin A. Gianforti
                                                    Assistant United States Attorney
                                                    (914) 993-1919
APPLICATION DENIED (ECF No. 45). The
      cc:    John Wallenstein, Esq. (by ECF & email)
Government has not presented any new reason (other
than the pending appeal) why this Defendant should not
be released on bail once all conditions are satisfied.
The Defendant will be subject to specified conditions
upon release (see ECF No. 39), and this Court's
determination was that these conditions would
reasonably assure the Defendant's appearance at future
proceedings and the safety of the community.
Dated: March 3, 2021
